IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


FREE MOORISH AMERICAN NATION EX              : No. 81 MM 2016
RELATIONE LEON GREEN BEY                     :
CONSUL OF THE FREE MOORISH                   :
AMERICAN NATION,                             :
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
PENNSYLVANIA STATE SHERIFF FOR               :
DAUPHIN COUNTY, PENNSYLVANIA                 :
STATE GOVERNOR WOLF,                         :
PENNSYLVANIA STATE ATTORNEY                  :
GENERAL, PENNSYLVANIA STATE                  :
OFFICER LEON GREEN,                          :
                                             :
                    Respondent               :


                                        ORDER



PER CURIAM

      AND NOW, this 22nd day of July, 2016, the Application for Leave to File Original

Process is GRANTED, and the “Common Law Writ of Quo Warranto” and the

Application for Evidentiary Hearing are DENIED.

      Justice Mundy did not participate in the consideration or decision of this matter.